DETAILED ACTION
This Office action response to a Request for Continued Examination filed on 05/24/2022. Claims 1-3, 5-9, 11-13, and 15-17 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to RCE Amendments
The Examiner disagrees with Applicant's Remarks (filed 05/24/2022) on pages 9-10. Based on the claim limitations, the Examiner examined the claims under the broadest reasonable interpretation that is evidenced by Hidaka to support the interpretation. Regardless of Shiro correcting or not correcting the alleged step between the center and the end surface of the main surface to form a flatten portion in the main surfaces (without evidence from the Applicant) is not germane to the Examiner’s reasonable interpretation of flatten portion.
Applicant's Amendments and Remarks (filed 05/24/2022) with respect to the 103 rejection of independent claims 1, 5, and 11 are moot in view of the new ground(s) of rejection in the RCE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaoka (US 2015/0116901 A1 and Sasaoka hereinafter), as evidenced by Hidaka et al. (US 2007/0058326 A1 and Hidaka hereinafter).
Regarding claim 1, Sasaoka discloses a multi-layer ceramic electronic component (item 1 of Figs. 1-3 and ¶[0021-0023] shows and indicates a multi-layer ceramic electronic component 1 {multilayer ceramic capacitor}), comprising: a ceramic body that includes first internal electrodes and second internal electrodes alternately laminated in a first direction (items 10, 11, 12 of Fig. 2 & item "T" of Figs. 1-2 and ¶[0023 & 0031-0033] shows and indicates ceramic body 10 {indicated in ¶[0023} includes first internal electrodes 11 {first inner electrodes indicated in ¶[0031 & 0033]} and second internal electrodes 12 {second inner electrodes indicated in ¶[0032-0033]} alternately laminated in a first direction "T" {thickness direction indicated in ¶[0023]}), a first end surface facing in a second direction orthogonal to the first direction, the first internal electrodes being drawn to the first end surface, a second end surface facing in the second direction and being on a side of the ceramic body opposite from the first end surface, the second internal electrodes being drawn to the second end surface (items 10e, 10f, "L" of Fig. 2 & item "L" of Fig. 1 and ¶[0023 & 0031-0032] shows and indicates first end surface 10e facing in a second direction "L" {length direction} orthogonal to the first direction "T", the first internal electrodes 11 being drawn to the first end surface 10e, a second end surface 10f facing in the second direction "L" and being on a side of ceramic body 10 opposite from the first end surface 10e, second internal electrodes 12 being drawn to the second end surface 10f), a first main surface including a first flat region facing in the first direction, and a second main surface including a second flat region, the second flat region being on a side opposite to the first flat region and facing in the first direction (items 10a, 10b of Figs. 1-2 and  ¶[0023] shows and indicates first main surface 10a {first principal surface} including first flat region 10a-flat-region as a substantially parallelepiped shape ceramic body 10 facing in first direction "T", as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a); and second main surface 10b {second principal surface} including second flat region 10b-flat-region as a substantially parallelepiped shape ceramic body 10 facing in first direction "T", as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a); where second flat region 10b-flat-region being on a side opposite to first flat region 10a-flat-region facing in first direction "T");  and a pair of external electrodes connected to the internal electrodes and facing each other in the second direction (items 13, 14 of Figs. 1-2 and ¶[0037 & 0040] shows and indicates first external electrode 13 {first outer electrode} is connected to first internal electrodes 11; second external electrode 14 {second outer electrode} is connected to second internal electrodes 12; where first external electrode 13 is facing second external electrode 14 in second direction "L"), a dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction (item "W" of Fig. 1 and ¶[0023 & 0025] shows and indicates the dimension of the ceramic body 10 in the first direction "T" is 1.1 times the dimension of ceramic body 10 in a third direction "W" {width direction} that is orthogonal to the first direction "T" and the second direction "L" {rectangular parallelepiped shape range dimension of "L" of 0.4 mm to 1.0 mm x "W" of 0.2 mm to 0.5 mm x "T" of 0.1 mm to 0.5 mm that is indicated in ¶[0025]; therefore, the 0.5 mm thickness dimension in the first direction "T" will give the width of body 10 of 0.46 mm [0.5 mm/1.1] in the 3rd direction "W"}), the dimension of the ceramic body in the first direction being 0.5 mm or more (Figs. 1-2 and ¶[0023 & 0025] shows and indicates that dimension of ceramic body 10 in the first direction "T" being 0.5 mm or more {rectangular parallelepiped shape range dimension of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm}), the first flat region being formed at a center portion of the first main surface in the second direction, the second flat region being formed at a center portion of the second main surface in the third direction (Figs. 1-2 and ¶[0023] where it is interpreted to show and indicate as a capacitor main body 10 that has a substantial parallelepiped shape, first flat region 10a-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a)} that is formed at the center portion of the main surface 10a in the in the 2nd direction "L" {"L" axis as shown in Fig. 1}; and where it is interpreted as a capacitor main body 10 that has a substantial parallelepiped shape, a second flat region 10b-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a)} that is formed at the center portion of the second main surface 10b in the 3rd direction "W" {"W" axis as shown in Fig. 1}), wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of a dimension of the ceramic body in the second direction (Figs. 1-2 and ¶[0012_0023 & 0025] indicates where dimension of second flat region 10b-flat-region in the second direction "L" is 80% or more and less than 100% of the dimension of ceramic body 10 in the second direction "L" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.60 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 2nd flat region 10b-flat-region in bottom side surface 10b minus the two corners in the 2nd direction “L” is [(600 µm)/( 600 µm – 31.42 µm) = (100%)/(x%)] = [(600 µm)/(568.58 µm) = (100%)/(x%)] = x% = 94.76%}), and wherein the dimension of the ceramic body in the second direction is larger than 1.0 times and equal to or smaller than 1.5 times the dimension of the ceramic body in the first direction (Fig. 1 and ¶[0023 & 0025] shows and indicates where the dimension of ceramic body 10 in the second direction "L" is larger than 1.0 times the dimension of ceramic body 10 in the first direction "T" {L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], then the length of ceramic body 10 will be 1.2 times larger than the thickness of ceramic body 10 of 0.5 mm in the 1st direction "T" with a length dimension of 0.6 mm in the 2nd direction "L"}).

Regarding claim 2, Sasaoka discloses a multi-layer ceramic electronic component, wherein a dimension of the first flat region in the third direction is 82% or more and less than 100% of the dimension of the ceramic body in the third direction (Figs. 1-2 and ¶[0012_0023 & 0025] indicates where the dimension of the first flat region 10a-flat-region in the third direction "W" is 82% or more and less than 100% of the dimension of ceramic body 10 in the third direction "W" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.6 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 1st flat region 10a-flat-region in top side surface 10a minus the two corners in the 3rd direction “W” is [(460 µm)/( 460 µm – 31.42 µm) = (100%)/(x%)] = [(460 µm)/(428.58 µm) = (100%)/(x%)] = x% = 93.17%}).

Regarding claim 3, Sasaoka discloses a multi-layer ceramic electronic component, wherein a dimension of the second flat region in the second direction is 89% or more and less than 100% of a dimension of the ceramic body in the second direction (Figs. 1-2 and ¶[0012_0023 & 0025] indicates where dimension of second flat region 10b-flat-region in the second direction "L" is 89% or more and less than 100% of the dimension of ceramic body 10 in the second direction "L" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.6 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 2nd flat region 10b-flat-region in bottom side surface 10b minus the two corners in the 2nd direction “L” is [(600 µm)/( 600 µm – 31.42 µm) = (100%)/(x%)] = [(600 µm)/(568.58 µm) = (100%)/(x%)] = x% = 94.76%}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2015/0122537 Al and Yamada hereinafter) (evidenced by Hidaka), in view of Sasaoka (evidenced by Hidaka).
Regarding claim 5, Yamada discloses a multi-layer ceramic electronic component mounting substrate (item 3 of Fig. 5 and ¶[0047-0048] shows and indicates a multi-layer ceramic electronic component mounting substrate 3 {capacitor mounting structure}), comprising: a circuit board (item 30 of Fig. 5 and ¶[0047-0048] shows and indicates circuit board 30 {mounting board}); and a multi-layer ceramic electronic component (Figs. 1-4 and ¶[0031 & 0046] shows and indicates a multi-layer ceramic electronic component 1 {multilayer ceramic capacitor}) including a ceramic body that includes first internal electrodes and second internal electrodes alternately laminated in a first direction (items 10, 11, 12, of Figs. 2-3 & item "T" of Figs. 1-3 and ¶[0031-0033_0035_0037] shows and indicates ceramic body 10 {capacitor main body, where main body 10 is configured with ceramic indicated in ¶[0035]} that includes first internal electrodes 11 {first inner electrodes indicated in ¶[0037]} and second internal electrodes 12 {second inner electrodes indicated in ¶[0037]} alternately laminated in a first direction "T" {thickness direction}), and a pair of external electrodes connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction (items 13, 14, "L" of Fig. 2 and ¶[0042-0043] shows and indicates first external electrode 13 is connected to first internal electrodes 11; second external electrode 14 is connected to second internal electrodes 12; where first external electrode 13 is facing second external electrode 14 in second direction "L" {longitudinal direction} that is orthogonal to first direction "T"), the multi-layer ceramic electronic component being mounted onto the circuit board via the pair of external electrodes (Fig. 5 and ¶[0042-0044 & 0047-0048] shows and indicates multi-layer ceramic electronic component 1 mounted on circuit board 30 via the pair of external electrodes 13 & 14), a dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction (item "W" of Fig. 1 and ¶[0033-0034] shows and indicates the dimension of the ceramic body 10 in the first direction "T" is 1.1 times the dimension of ceramic body 10 in a third direction "W" {width direction} orthogonal to the first direction "T" and the second direction "L" {preferable dimension of the capacitor main body 10 has range dimension of "L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm that is indicated in ¶[0034]; therefore, the 0.5 mm thickness dimension in the first direction "T" will give the width of body 10 of 0.46 mm [0.5 mm/1.1] in the 3rd direction "W"}), the dimension of the ceramic body in the first direction being 0.5 mm or more (Fig. 1 and ¶[0033-0034] shows and indicates that dimension of ceramic body 10 in the first direction "T" being 0.5 mm or more {capacitor main body 10 has range dimension of "L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm}), the ceramic body including a first end surface facing in the second direction, the first internal electrodes being drawn to the first end surface, a second end surface facing in the second direction and being on a side of the ceramic body opposite from the first end surface, the second internal electrodes being drawn to the second end surface (items 10e, 10f, "L" of Fig. 2  and ¶[0032-0033 & 0042-0043] shows and indicates ceramic body 10 includes first end surface 10e facing in a second direction "L" {longitudinal direction} orthogonal to the first direction "T", the first internal electrodes 11 being drawn to the first end surface 10e , a second end surface 10f  facing in the second direction "L" and being on a side of ceramic body 10 opposite from the first end surface 10e, second internal electrodes 12 being drawn to the second end surface 10f), a first main surface including a first flat region facing in the first direction, and a second main surface including a second flat region, the second flat region being on a side opposite to the first flat region and facing in the first direction (items 10a, 10b of Figs. 1-5  and ¶[0032-0033_0046] shows and indicates first main surface 10a including first flat region 10a-flat-region as a substantially parallelepiped shape ceramic body 10 facing in first direction "T", as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a); and second main surface 10b including second flat region 10b-flat-region as a substantially parallelepiped shape ceramic body 10 facing in first direction "T", as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a); where the second flat region 10b-flat-region being on a side opposite to the first flat region 10a-flat-region facing in first direction "T"); the first flat region being formed at a center portion of the first main surface in the second direction, the second flat region being formed at a center portion of the second main surface in the third direction (Figs. 1-2 and ¶[0032-0033] where it is interpreted to show and indicate as a capacitor main body 10 that has a substantial parallelepiped shape, first flat region 10a-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a)} that is formed at the center portion of the main surface 10a in the in the 2nd direction "L" {"L" axis as shown in Fig. 1}; and where it is interpreted as a capacitor main body 10 that has a substantial parallelepiped shape, second flat region 10b-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a)} that is formed at the center portion of the second main surface 10b in the 3rd direction "W" {"W" axis as shown in Fig. 1}), the multi-layer ceramic electronic component being mounted onto the circuit board such that the second flat region faces the circuit board in the first direction and that the first flat region faces upward in the first direction (Fig. 5 and ¶[0047-0048] shows and indicates multi-layer ceramic electronic component 1 mounted to the circuit board 30 such that the second flat region 10b-flat-region of second main surface 10b is facing circuit board 30 in the first direction "T" and that the first flat region 10a-flat-region of first main surface 10a faces upward in the first direction "T"), and wherein the dimension of the ceramic body in the second direction is larger than 1.0 times and equal to or smaller than 1.5 times the dimension of the ceramic body in the first direction (Fig. 1 and ¶[0033-0034] shows and indicates where the dimension of ceramic body 10 in the second direction "L" is larger than 1.0 times the dimension of ceramic body 10 in the first direction "T" {"L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm, then the length of ceramic body 10 will be 1.2 times larger than the thickness of ceramic body 10 of 0.5 mm in the 1st direction "T" with a length dimension of 0.6 mm in the 2nd direction "L"}).
	Yamada discloses the claimed invention except wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of a dimension of the ceramic body in the second direction.
	Sasaoka discloses wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of a dimension of the ceramic body in the second direction (Figs. 1-2 and ¶[0012_0023 & 0025] indicates where dimension of second flat region 10b-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the second direction "L" is 80% or more and less than 100% of the dimension of ceramic body 10 in the second direction "L" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.60 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 2nd flat region 10b-flat-region in bottom side surface 10b minus the two corners in the 2nd direction “L” is [(600 µm)/( 600 µm – 31.42 µm) = (100%)/(x%)] = [(600 µm)/(568.58 µm) = (100%)/(x%)] = x% = 94.76%}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of a dimension of the ceramic body in the second direction into the structure of Yamada. One would have been motivated in the multi-layer ceramic electronic component mounting substrate of Yamada and have the dimension of the second flat region in the second direction be 80% or more and less than 100% of a dimension of the ceramic body in the second direction in order to provide multi-layer ceramic electronic component that significantly reduces the occurrence of cracks when mounted to a substrate by having rounded shape corners, as indicated by Sasaoka in ¶[0012-0013], in the multi-layer ceramic electronic component mounting substrate of Yamada.
 
Regarding claim 7, modified Yamada discloses a multi-layer ceramic electronic component mounting substrate, wherein when a first imaginary line and a second imaginary line are defined on a cross section of the ceramic body in the first direction and the third direction, the first imaginary line passing through a center point of the first main surface in the third direction and orthogonally intersecting with the first direction, the second imaginary line being parallel to the first imaginary line and having an interval from the first imaginary line, the interval being 1% of the dimension of the ceramic body in the first direction, the first flat region includes a region between two points at which the second imaginary line and the first main surface intersect with each other, and when a third imaginary line and a fourth imaginary line are defined on a cross section of the ceramic body in the first direction and the second direction, the third imaginary line passing through a center point of the second main surface in the second direction and orthogonally intersecting with the first direction, the fourth imaginary line being parallel to the third imaginary line and having an interval from the third imaginary line, the interval being 1% of the dimension of the ceramic body in the first direction, the second flat region includes a region between two points at which the fourth imaginary line and the second main surface intersect with each other (Yamada: Fig. 1  and ¶[0032-0033_0046] is interpreted to show where when a first imaginary line and a second imaginary line are defined on a cross section of ceramic body 10 in the first direction "T" and the third direction "W", the first imaginary line passing through a center point of the first main surface 10a in the third direction "W" and orthogonally intersecting with the first direction "T", the second imaginary line being parallel to the first imaginary line and having an interval from the first imaginary line, the interval being 1% of the dimension of the ceramic body 10 in the first direction "T", the first flat region of first main surface 10a includes a region between two points at which the second imaginary line and the first main surface 10a intersect with each other, and when a third imaginary line and a fourth imaginary line are defined on a cross section of ceramic body 10 in the first direction "T" and the second direction "L", the third imaginary line passing through a center point of the second main surface of second main surface 10b in the second direction "L" and orthogonally intersecting with the first direction "T", the fourth imaginary line being parallel to the third imaginary line and having an interval from the third imaginary line, the interval being 1% of the dimension of ceramic body 10 in the first direction "T", the second flat region of the second main surface 10b includes a region between two points at which the fourth imaginary line and the second main surface 10b intersect with each other).

Regarding claim 8, modified Yamada discloses a multi-layer ceramic electronic component mounting substrate, wherein a dimension of the first flat region in the third direction is 82% or more and less than 100% of the dimension of the ceramic body in the third direction (Yamada: Fig. 1 and ¶[0033-0034] shows and indicates that dimension of ceramic body 10 as 0.6 mm in the 2nd direction "L", 0.46 mm in the 3rd direction "W", and 0.5 mm in the 1st direction "T" {capacitor main body 10 has range dimension of "L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm}; Sasaoka: Figs. 1-2 and ¶[0012_0023 & 0025] indicates where the dimension of the first flat region 10a-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the third direction "W" is 82% or more and less than 100% of the dimension of ceramic body 10 in the third direction "W" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.6 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 1st flat region 10a-flat-region in top side surface 10a minus the two corners in the 3rd direction “W” is [(460 µm)/( 460 µm – 31.42 µm) = (100%)/(x%)] = [(460 µm)/(428.58 µm) = (100%)/(x%)] = x% = 93.17%}).

Regarding claim 9, modified Yamada discloses a multi-layer ceramic electronic component mounting substrate, wherein the dimension of the second flat region in the second direction is 89% or more and less than 100% of a dimension of the ceramic body in the second direction (Yamada: Fig. 1 and ¶[0033-0034] shows and indicates that dimension of ceramic body 10 as 0.6 mm in the 2nd direction "L", 0.46 mm in the 3rd direction "W", and 0.5 mm in the 1st direction "T" {capacitor main body 10 has range dimension of "L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm}; Sasaoka: Figs. 1-2 and ¶[0012_0023 & 0025] indicates where dimension of second flat region 10b-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the second direction "L" is 89% or more and less than 100% of the dimension of ceramic body 10 in the second direction "L" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.6 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 2nd flat region 10b-flat-region in bottom side surface 10b minus the two corners in the 2nd direction “L” is [(600 µm)/( 600 µm – 31.42 µm) = (100%)/(x%)] = [(600 µm)/(568.58 µm) = (100%)/(x%)] = x% = 94.76%}).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (evidenced by Hidaka) in further view of Sasaoka (evidenced by Hidaka), as detailed in the rejection of claim 5 above, and in further view of Hattori et al.  (US 2014/0043723 A1 and Hattori hereinafter).
	Regarding claim 6, modified Yamada discloses the claimed invention except further comprising multi-layer ceramic electronic components each including the ceramic body, and the pair of external electrodes, the multi-layer ceramic electronic components being to be mounted onto the circuit board along the third direction at intervals of 30% or less of the dimension of the ceramic body in the third direction.
	Hattori discloses further comprising multi-layer ceramic electronic components each including the ceramic body, and the pair of external electrodes, the multi-layer ceramic electronic components being to be mounted onto the circuit board along the third direction at intervals of 30% or less of the dimension of the ceramic body in the third direction (items 20, 30,21, 31, 431, 432,421, 422, 431 of Fig. 4A & items 20, 30, 41, 42, 401, 401 of Fig. 4B and ¶[0031-0032_0053_0056 & 0059] shows and indicates multi-layer ceramic electronic components 20 & 30 {laminate ceramic capacitors 20 and 30} each including the ceramic body 21 & 31 {ceramic Laminates 21 and 31}, and the pair of external electrodes 421 & 422 {multi-layer ceramic electronic components 20} and the pair of external electrodes 431 & 432 {multi-layer ceramic electronic components 30}, the multi-layer ceramic electronic components 20 & 30 are mounted to the circuit board through the first mounting electrode 401 and through the second mounting electrode 401 along the third direction "W" at intervals of 30% or less {10% to 20%} of the dimension of the ceramic body 21 & 31 in the third direction "W" {as shown in Fig. 4B}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein further comprising multi-layer ceramic electronic components each including the ceramic body, and the pair of external electrodes, the multi-layer ceramic electronic components being to be mounted onto the circuit board along the third direction at intervals of 30% or less of the dimension of the ceramic body in the third direction into the structure of modified Yamada. One would have been motivated in the multi-layer ceramic electronic component mounting substrate of modified Yamada and have the multi-layer ceramic electronic components each include the ceramic body, and the pair of external electrodes, where the multi-layer ceramic electronic components are mounted to the circuit board along the third direction at intervals of 30% or less of the dimension of the ceramic body in the third direction in order to reduce acoustic noise, as indicated by Hattori in ¶[0059], in the multi-layer ceramic electronic component mounting substrate of modified Yamada.

Claims 11, 12, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (evidenced by Hidaka), and in view of Sasaoka (evidenced by Hidaka).
	Regarding claim 11, Yamada discloses a multi-layer ceramic electronic component package (item 1 of Figs. 1-4 & items 2, 20, 21, 22  of Fig. 4 and ¶[0031 & 0046] shows and indicates multi-layer ceramic electronic component package 20 {tape 20 that includes carrier tape 21 and elongated cover tape 22 that forms a taped electronic component series 2  in which the plurality of multi-layer ceramic components 1 [multilayer ceramic capacitors] are fixed by taping}), comprising: and a multi-layer ceramic electronic component (Figs. 1-4 and ¶[0031 & 0046] shows and indicates a multi-layer ceramic electronic component 1 {multilayer ceramic capacitor}) that includes a ceramic body that includes first internal electrodes and second internal electrodes alternately laminated in a first direction (items 10, 11, 12, of Figs. 2-3 & item "T" of Figs. 1-3 and ¶[0031-0033_0035_0037] shows and indicates ceramic body 10 {capacitor main body, where main body 10 is configured with ceramic indicated in ¶[0035]} that includes first internal electrodes 11 {first inner electrodes indicated in ¶[0037]} and second internal electrodes 12 {second inner electrodes indicated in ¶[0037]} alternately laminated in a first direction "T" {thickness direction}), a first end surface facing in a second direction orthogonal to the first direction, a second end surface facing in the second direction and being on a side of the ceramic body opposite from the first end surface (items 10e, 10f, "L" of Fig. 2  and ¶[0032-0033 ] shows and indicates first end surface 10e facing in a second direction "L" {longitudinal direction} orthogonal to the first direction "T",  a second end surface 10f  facing in the second direction "L" and being on a side of ceramic body 10 opposite from the first end surface 10e), a first main surface including a first flat region facing in the first direction, and a second main surface including a second flat region, the second flat region being on a side opposite to the first flat region and facing in the first direction (items 10a, 10b of Figs. 1-4  and  ¶[0032-0033_0046] shows and indicates first main surface 10a including first flat region 10a-flat-region as a substantially parallelepiped shape ceramic body 10 facing in first direction "T", as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a); and second main surface 10b including second flat region 10b-flat-region as a substantially parallelepiped shape ceramic body 10 facing in first direction "T", as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a); where the second flat region 10b-flat-region being on a side opposite to the first flat region 10a-flat-region facing in first direction "T");  the first internal electrodes being drawn to the first end surface, and the second internal electrodes being drawn to the second end surface (Fig. 2 and ¶[0042-0043] shows and indicates the first internal electrodes 11 being drawn to the first end surface 10e, and second internal electrodes 12 being drawn to the second end surface 10f), and a pair of external electrodes connected to the internal electrodes and facing each other in a second direction (items 13, 14, "L" of Fig. 2 and ¶[0042-0043] shows and indicates first external electrode 13 is connected to first internal electrodes 11; second external electrode 14 is connected to second internal electrodes 12; where first external electrode 13 is facing second external electrode 14 in second direction "L" {longitudinal direction}), a housing portion that includes a recess that houses the multi-layer ceramic electronic component and that includes a take-out opening (items  21, 21a of Fig. 4 and ¶[0031 & 0046] shows and indicates housing portion 21 {carrier tape} that includes recess 21a that houses multi-layer ceramic electronic component 1 and that includes take-out opening 21-opening); and a sealing portion that covers the take-out opening of the recess (item 22  of Fig. 4 and ¶[0031 & 0046] shows and indicates sealing portion 22 {elongated cover tape} that covers the take-out opening 21-opening of recess 21a), a dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction (item "W" of Fig. 1 and ¶[0033-0034] shows and indicates the dimension of the ceramic body 10 in the first direction "T" is 1.1 times the dimension of ceramic body 10 in a third direction "W" {width direction} orthogonal to the first direction "T" and the second direction "L" {preferable dimension of the capacitor main body 10 has range dimension of "L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm that is indicated in ¶[0034]; therefore, the 0.5 mm thickness dimension in the first direction "T" will give the width of body 10 of 0.46 mm [0.5 mm/1.1] in the 3rd direction "W"}), the dimension of the ceramic body in the first direction being 0.5 mm or more (Fig. 1 and ¶[0033-0034] shows and indicates that dimension of ceramic body 10 in the first direction "T" being 0.5 mm or more {capacitor main body 10 has range dimension of "L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm}), the first flat region being formed at a center portion of the first main surface in the second direction, the second flat region being formed at a center portion of the second main surface in the third direction (Figs. 1-2 and ¶[0032-0033] where it is interpreted to show and indicate as a capacitor main body 10 that has a substantial parallelepiped shape, first flat region 10a-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a)} that is formed at the center portion of the main surface 10a in the in the 2nd direction "L" {"L" axis as shown in Fig. 1}; and where it is interpreted as a capacitor main body 10 that has a substantial parallelepiped shape, second flat region 10b-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1(a)} that is formed at the center portion of the second main surface 10b in the 3rd direction "W" {"W" axis as shown in Fig. 1}).
	Yamada discloses the claimed invention except wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of a dimension of the ceramic body in the second direction.
	Sasaoka discloses wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of a dimension of the ceramic body in the second direction (Figs. 1-2 and ¶[0012_0023 & 0025] indicates where dimension of second flat region 10b-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the second direction "L" is 80% or more and less than 100% of the dimension of ceramic body 10 in the second direction "L" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.60 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 2nd flat region 10b-flat-region in bottom side surface 10b minus the two corners in the 2nd direction “L” is [(600 µm)/( 600 µm – 31.42 µm) = (100%)/(x%)] = [(600 µm)/(568.58 µm) = (100%)/(x%)] = x% = 94.76%}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a dimension of the second flat region in the second direction is 80% or more and less than 100% of a dimension of the ceramic body in the second direction into the structure of Yamada. One would have been motivated in the multi-layer ceramic electronic component package of Yamada and have the dimension of the second flat region in the second direction be 80% or more and less than 100% of a dimension of the ceramic body in the second direction in order to provide multi-layer ceramic electronic components that significantly reduces the occurrence of cracks when packaged by having rounded shape corners, as indicated by Sasaoka in ¶[0012-0013], in the multi-layer ceramic electronic component package of Yamada.
	
	Regarding claim 12, modified Yamada discloses a multi-layer ceramic electronic component package, wherein a dimension of the first flat region in the third direction is 80% or more and less than 100% of the dimension of the ceramic body in the third direction (Sasaoka: Figs. 1-2 and ¶[0012_0023 & 0025] indicates where the dimension of the first flat region 10a-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the third direction "W" is 80% or more and less than 100% of the dimension of ceramic body 10 in the third direction "W" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.6 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 1st flat region 10a-flat-region in top side surface 10a minus the two corners in the 3rd direction “W” is [(460 µm)/( 460 µm – 31.42 µm) = (100%)/(x%)] = [(460 µm)/(428.58 µm) = (100%)/(x%)] = x% = 93.17%}).

	Regarding claim 13, modified Yamada discloses a multi-layer ceramic electronic component package, wherein a dimension of the first flat region in the third direction is 82% or more and less than 100% of the dimension of the ceramic body in the third direction (Sasaoka: Figs. 1-2 and ¶[0012_0023 & 0025] indicates where the dimension of the first flat region 10a-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the third direction "W" is 82% or more and less than 100% of the dimension of ceramic body 10 in the third direction "W" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.6 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 1st flat region 10a-flat-region in top side surface 10a minus the two corners in the 3rd direction “W” is [(460 µm)/( 460 µm – 31.42 µm) = (100%)/(x%)] = [(460 µm)/(428.58 µm) = (100%)/(x%)] = x% = 93.17%}).

	Regarding claim 15, modified Yamada discloses a multi-layer ceramic electronic component package, wherein the dimension of the second flat region in the second direction is 89% or more and less than 100% of a dimension of the ceramic body in the second direction (Yamada: Fig. 1 and ¶[0033-0034] shows and indicates that dimension of ceramic body 10 as 0.6 mm in the 2nd direction "L", 0.46 mm in the 3rd direction "W", and 0.5 mm in the 1st direction "T" {capacitor main body 10 has range dimension of "L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm}; Sasaoka: Figs. 1-2 and ¶[0012_0023 & 0025] indicates where dimension of second flat region 10b-flat-region {as evidenced by Hidaka in ¶[0036] and shown in Fig. 1a} in the second direction "L" is 89% or more and less than 100% of the dimension of ceramic body 10 in the second direction "L" {first end surface 10e and one of the first principal surface 10a, the second principal surface 10b, the first side surface 10c, and the second side surface 10d has a rounded shape having radius of curvature from 5 µm to 20 µm that is indicated in ¶[0012] will then give the arc length given the arc length formula s = 2 π r (θ/360°)  [ s = 2 π (20 µm) (45°/360°)] = 15.71 µm length of corner; therefore, ceramic body 10 will then have two arc-lengths of corner with central angle 45°of s = 15.71 µm for a total non-flat region of 31.42 µm in lengthwise direction; then, given the rectangular parallelepiped shape range of L of 0.4 mm to 1.0 mm x W of 0.2 mm to 0.5 mm x T of 0.1 mm to 0.5 mm that is indicated in ¶[0025], will then have a shape of the ceramic body 2 of 0.6 mm×0.46 mm×0.50 mm dimension [LxWxT, or 2nd direction x 3rd direction x 1st direction, or (10e to 10f) x (10c to 10d) x ( 10a to 10b)]; consequently, the percentage of the 2nd flat region 10b-flat-region in bottom side surface 10b minus the two corners in the 2nd direction “L” is [(600 µm)/( 600 µm – 31.42 µm) = (100%)/(x%)] = [(600 µm)/(568.58 µm) = (100%)/(x%)] = x% = 94.76%}).

Regarding claim 16, modified Yamada discloses a multi-layer ceramic electronic component package, wherein when a first imaginary line and a second imaginary line are defined on a cross section of the ceramic body in the first direction and the third direction, the first imaginary line passing through a center point of the first main surface in the third direction and orthogonally intersecting with the first direction, the second imaginary line being parallel to the first imaginary line and having an interval from the first imaginary line, the interval being 1% of the dimension of the ceramic body in the first direction, the first flat region includes a region between two points at which the second imaginary line and the first main surface intersect with each other, and when a third imaginary line and a fourth imaginary line are defined on a cross section of the ceramic body in the first direction and the second direction, the third imaginary line passing through a center point of the second main surface in the second direction and orthogonally intersecting with the first direction, the fourth imaginary line being parallel to the third imaginary line and having an interval from the third imaginary line, the interval being 1% of the dimension of the ceramic body in the first direction, the second flat region includes a region between two points at which the fourth imaginary line and the second main surface intersect with each other (Yamada: Fig. 1  and ¶[0032-0033_0046] is interpreted to show where when a first imaginary line and a second imaginary line are defined on a cross section of ceramic body 10 in the first direction "T" and the third direction "W", the first imaginary line passing through a center point of the first main surface 10a in the third direction "W" and orthogonally intersecting with the first direction "T", the second imaginary line being parallel to the first imaginary line and having an interval from the first imaginary line, the interval being 1% of the dimension of the ceramic body 10 in the first direction "T", the first flat region of first main surface 10a includes a region between two points at which the second imaginary line and the first main surface 10a intersect with each other, and when a third imaginary line and a fourth imaginary line are defined on a cross section of ceramic body 10 in the first direction "T" and the second direction "L", the third imaginary line passing through a center point of the second main surface of second main surface 10b in the second direction "L" and orthogonally intersecting with the first direction "T", the fourth imaginary line being parallel to the third imaginary line and having an interval from the third imaginary line, the interval being 1% of the dimension of ceramic body 10 in the first direction "T", the second flat region of the second main surface 10b includes a region between two points at which the fourth imaginary line and the second main surface 10b intersect with each other).

Regarding claim 17, modified Yamada discloses a multi-layer ceramic electronic component package, wherein a dimension of the ceramic body in the second direction is larger than 1.0 times and equal to or smaller than 1.5 times the dimension of the ceramic body in the first direction (Yamada: Fig. 1 and ¶[0033-0034] shows and indicates where the dimension of ceramic body 10 in the second direction "L" is larger than 1.0 times the dimension of ceramic body 10 in the first direction "T" {"L" of 0.6 mm to 1.8 mm x "W" of 0.3 mm to 1.0 mm x "T" of 0.3 mm to 1.2 mm, then the length of ceramic body 10 will be 1.2 times larger than the thickness of ceramic body 10 of 0.5 mm in the 1st direction "T" with a length dimension of 0.6 mm in the 2nd direction "L"}).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847